Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The previous drawing and specification objections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 14 recites the term load in line 12 this occurrence should be changed to read “motor”
Claim 21 depends from a cancelled claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 12-17, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edamula (US 20090108828)in view of Carlucci et al. (US 20140053412).
With respect to claim 7 and 14 Edamula teaches a power adapter assembly operable to supply power to an electrical device tool (paragraph 0015), the electrical device tool, the power adapter assembly comprising: a power box (15) including a housing (paragraph 0078), an electrical circuit (see circuitry shown in Fig. 2) supported by the housing, the electrical circuit being operable to receive as input AC power and to output DC power (50), an adapter electrically connected to the power box, the adapter including an adapter engagement portion (portion interfacing connecting wiring) connectable to a device tool engagement portion to connect the power adapter assembly to the electrical device , DC power being output from the electrical circuit through the adapter to the electrical device tool to power the, when the adapter engagement portion is connected to the device tool engagement portion, a communication interface (45/55) between the adapter assembly and the electrical device tool being active even when power is not being output to power the (paragraph 0022).  Edamula teaches the use of a tool however does teach the tool includes a motor. Carlucci teaches the known use of a tool such as a person grooming apparatus to include a motor. It would have been obvious to one having ordinary skill in art at the time of the invention to include a motor if in fact such is not suggested by Edamula for the predictable result of reliably driving the tool function.
With respect to claims 8 and 15 Edamula as modified above teaches the adapter assembly is operable to output power to the motor in response to (paragraph 0032-33) a communication from the electrical device tool.  
With respect to claims 9 and 16 Edamula as modified above teaches communication between the power adapter assembly and the electrical device tool includes authentication (paragraph 0034 see Fig. 4) of the power adapter assembly or the electrical device tool.  
With respect to claims 10 and 17 Edamula as modified above teaches electrical circuit however does not detail the inclusion of a resonant circuit topology operable to create electrical resonance in delivery of power from the power adapter assembly to the electrical device tool. Resonant converters are a well-known converter type of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Edamula to try a resonant converter for the predictable result of reduced losses and small size.
With respect to claim 12 and 19 Edamula as modified above teaches the electrical circuit is operable to output DC power to the electrical device tool at a first voltage (Vlow) and at a different second voltage (Vdd).  
With respect to claims 13 and 21 Edamula as modified above teaches the adapter engagement portion is electrically (see electrical connection) or mechanically coupled to the device tool engagement portion.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Edamula in view of King (US 10,727,731).
With respect to claims 11 and 18 Edamula teaches the use of the circuit however does not teach the use of a ground fault circuit interrupter supported on the housing and electrically connected to the electrical circuit. King teaches the known use of a ground fault circuit interrupter supported on the housing and electrically connected to the electrical circuit. (col. 27 lines 20-35). It would have been obvious to one having ordinary skill in art at the time of the invention to modify
Verdun to include the use of a GFCI for the benefit of protecting the connected load.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836